                IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


MICHAEL E. CLAY; PATRICIA A.              *
                                          -k
CLAY,
                                          "k


                                          k
        Plaintiffs,
                                          k


              V.                          *               CV 118-019
                                          *


HORNADY MANUFACTURING COMPANY,            *
                                          k


        Defendant.                        *



                                     ORDER




        Before the Court is the parties' stipulation of dismissal.

{Doc. 32.)         The stipulation is signed by all parties remaining in

the     case.        Pursuant   to    Federal     Rule    of     Civil    Procedure

41(a)(1)(A)(ii), the parties have agreed to the dismissal of the

above-referenced action with prejudice.              IT IS THEREFORE ORDERED

that    all     of   Plaintiffs'     claims    asserted   in     this    matter   are

DISMISSED WITH PREJUDICE.          The Clerk shall TERMINATE all deadlines

and motions and CLOSE the case.                Each party shall bear its own

costs and attorney's fees.

        ORDER    ENTERED   at   Augusta,       Georgia,   this              day    of

December, 2018.




                                               j. ranMi) hall,^ chief judge
                                               UNIT^ STATES DISTRICT COURT
                                                   llERN DISTRICT OF GEORGIA
